TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00826-CV


                                     Troy Thoele, Appellant

                                                 v.

                        Texas Board of Pardons and Paroles, Appellees


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-007628, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 26, 2020. On appellant’s

motion, the time for filing was extended to November 25, 2020. Appellant has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than December 16,

2020. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on December 3, 2020.



Before Chief Justice Rose, Justices Baker and Kelly